KENNEDY, Circuit Judge, concurring:
I concur in the court’s analysis and well-reasoned opinion on the substantive issues presented, and write separately only with respect to our remand order and our discussion of Anja Engineering Corp. v. NLRB, 685 F.2d 292, 297 (9th Cir.1982). We do not here confront the issue raised by Anja. The Board has other bases for ordering an election than the unfair labor practice finding here reversed. Accordingly, we should enter our order setting aside the Board’s unfair labor practice finding on its third charge and affirm its finding on the first, second, and fourth charges. The Board in its discretion would then be free to reconsider whether a new election should be held, a remedy that in any event has been in abeyance pending our decision.